                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Commercial Law Corporation, P.C.,
a Michigan Professional Corporation,

         Plaintiff,

v.                                                     Case No. 10-13275
                                                       Sean F. Cox
Federal Deposit Insurance Corporation,                 United States District Court Judge
as Receiver for Home Federal Savings
Bank,

      Defendant.
___________________________________/

                                      OPINION & ORDER

         Plaintiff Commercial Law Corporation (“CLC”) filed this action against Defendant the

Federal Deposit Insurance Corporation (“FDIC”) in its capacity as receiver for a failed bank,

claiming $176,500.00 in unpaid attorney fees for legal services provided to the bank. In this

action, CLC asserted a breach of contract claim for the unpaid fees and also asserted a separate

“lien claim,” based on two liens to real property that the bank’s officers allegedly gave CLC

prior to its insolvency. After two appeals to the Sixth Circuit, the matter is back before this

Court on CLC’s Motion for Enforcement of Secured Interests. In this motion, CLC asserts that it

is a secured creditor, by virtue of the liens, and that the FDIC cannot satisfy the judgment it

received in this action, following the first appeal, by providing it a useless “receiver’s

certificate” for the amount of the judgment. CLC asks the Court to “allow it to enforce its

judgment against secured interest granted by Home Federal Savings Bank and its successor

FDIC.”


                                                  1
       This motion was fully briefed and the Court held a hearing on October 18, 2018. As

explained below, the Court concludes that the most efficient way of resolving this longstanding

and contentious case would be for the Court to determine the validity of the alleged liens at an

evidentiary hearing or bench trial. After doing so, the Court can proceed to determine any

remaining issues.

                                        BACKGROUND

       This contentious case, filed back in 2010 and originally assigned to the Honorable Denise

Page Hood, has a lengthy background. The Court includes here only those facts relevant to the

pending motion.

       On November 6, 2009, Home Federal Savings Bank (“HFSB”) was closed by the

Office of Thrift Supervision and the FDIC was appointed as the bank’s receiver. Thereafter,

CLC submitted a timely administrative proof of claim to the FDIC seeking payment of $176,750

in attorney fees for services that had been performed for the bank. In June of 2010, the FDIC

disallowed CLC’s administrative claim in its entirety, prompting this litigation.

       On August 18, 2010, Plaintiff CLC filed this action against the FDIC, as Receiver for

HFSB. The action was filed in federal court based upon federal-question jurisdiction under 12

U.S.C. § 1819(b)(2)(A). The action was originally assigned to Judge Hood.

       CLC’s complaint alleges that CLC provided services to HFSB and that it is owed money

for unpaid legal work that was performed before the bank went into receivership. The complaint

notes that CLC made a claim to the FDIC for the claimed work but the claim was disallowed.

The complaint alleged that “[a]s security for the services rendered, the board of HFSB agreed to

allow CLC to place a charge on its real property” and that the “chairperson of the HFSB board


                                                 2
executed an attorney lien on November 1, 2009 and CLC recorded the lien on January 26, 2010.”

(Compl. at ¶ 13-14). CLC attached a copy of the attorney liens as Exhibit G to its complaint.

        The attorney liens state that CLC was claiming an attorney’s charging lien on the

ownership interest of HFSB in the real property identified in them, which are two properties: 1)

9108 Woodward Avenue in Detroit, Michigan (“the Woodward Property”); and 2) 13300 W.

Seven Mile Road Detroit, Michigan (the “Seven Mile Property”).

        On November 9, 2011, Judge Hood disqualified herself from the case and its was

reassigned to this Court.

        In an Opinion & Order issued on March 21, 2012, this Court struck CLC’s jury demand

as to the lien claim, ruling that claim is an equitable claim to be tried by the bench. (D.E. No.

112).

        There were numerous discovery disputes that delayed the progression of this action. This

Court extended the dates contained in the Scheduling Order several times. Ultimately, the Court

set a final date of October 25, 2013 for the filing of dispositive motions.

        On February 4, 2014, this Court issued an Opinion & Order wherein it granted summary

judgment in favor of the FDIC, concluding that its claims failed as a matter of law. On February

5, 2014, this Court issued an Amended Judgment in this action that stated:

               For the reasons set forth in an Opinion & Order issued on February 4,
        2014, IT IS ORDERED, ADJUDGED, AND DECREED that this action is
        DISMISSED WITH PREJUDICE and the Court DECLARES that the attached
        Attorney Liens, dated November 1, 2009, and filed with the Wayne County
        Register of Deeds on January 26, 2010, at Liber 48322 Page 117-119, and at
        Liber 48322 Page 120-122, are VOID AND DISCHARGED.

(D.E. No. 199).

        CLC filed a timely appeal, appealing the February 4, 2014 Opinion & Order. (See D.E.

                                                  3
No. 200). But CLC did not request that either this Court or the Sixth Circuit stay execution of

the judgment during the pendency of its appeal.

         The FDIC asserts, but has not offered any evidence to substantiate, that it recorded the

Amended Judgment with the Wayne County Register of Deeds on February 10, 2014.

         The FDIC further states that on June 23, 2014 – approximately four months after the

Amended Judgment was recorded – the FDIC transferred both the Woodward and Seven Mile

Properties to Liberty Bank and Trust Co. (Def.’s Br. at 10). The FDIC states that when the

HFSB was closed the FDIC had entered into a “Purchase and Assumption Agreement” through

which it sold some of the failed bank’s assets, including the two properties. But, because of the

liens CLC had recorded, the FDIC had been unable to consummate the sale and transfer. (Id.).

The FDIC states that after the Amended Judgment was recorded, it was finally able to do so after

waiting more than four years. The FDIC asserts that since that time both properties “have been

owned free and clear by Liberty, which is not now and never has been a party to this lawsuit.”

(Id.).

         On January 27, 2015, the Sixth Circuit issued a decision, wherein it reversed this Court’s

grant of summary judgment, taking a more narrow view of the D’Oench doctrine than the Eighth

Circuit. Commercial Law Corp., P.C. v. F.D.I.C., 777 F.3d 324 (6th Cir. 2015). In its opinion,

the Sixth Circuit noted that CLC raised multiple issues, but concluded that “CLC adequately

develop[ed] only three issues.” Id. at 327.

         In a footnote, the Sixth Circuit noted that CLC objected to other matters, including “the

district court’s order striking its jury demand for the lien claim,” and ruled that issue was

forfeited. Id. at 327 n.1. Thus, this Court’s order ruling that CLC has no right to a jury trial


                                                  4
relating to its lien claim stands.

        The Sixth Court found the following issues to be adequately developed such that it would

rule on them: 1) the applicability of D’Oench and § 1823(e)(1) to its claim for attorneys’ fees; 2)

the district court’s exclusion of the retainer agreement as a discovery sanction; and 3) the court’s

conclusion that CLC’s security interests were granted in contemplation of the bank’s insolvency.

        In ruling in favor of CLC on the first issue, the Sixth Circuit referenced and discussed the

liens, stating:

                With respect to CLC’s security interests in two bank properties, the FDIC
        contends that CLC’s liens diminish the FDIC’s interest in those assets, and thus
        bring this case under D’Oench. The district court agreed, relying on the Eighth
        Circuit’s decision in North Arkansas Medical Center v. Barrett, 962 F.2d 780 (8th
        Cir. 1992). That decision, we note, adopted a much broader reading of D’Oench
        and §§ 1821(d)(9)(A) and 1823(e)(1) than we do. See N. Ark. Med. Ctr., 962 F.2d
        at 787-89 (holding that the statutory documentation requirements apply to
        security interests pledged by a failing financial institution as collateral for large
        certificates of deposit).
                Regardless, CLC has not attempted to enforce the attorney liens in this
        case. The complaint seeks only “an order awarding it its attorney fees as
        invoiced plus attorney fees and costs so wrongfully incurred in this matter.”
        CLC’s appellate briefing on the security interests similarly focuses on the fees
        claim; the matter appears as a sub-argument of the D’Oench issues pertaining to
        CLC’s fees claim and informs the court that CLC “is only seeking compensat[ion]
        for valuable services” it performed for the bank.
                The existence of these disputed liens does not convert CLC’s
        straightforward contract claim for fees into the sort of secret agreement affecting
        bank assets and liabilities covered by D’Oench. CLC avers that the bank executed
        the security interests in November 2009, toward the end of the period of disputed
        legal services and just before the FDIC takeover. It therefore appears to present an
        agreement separate from the fee-deferral. Further, as we understand it, the
        alleged liens constitute a contingent remedy, available only if CLC prevails on
        the merits of its fees claim and the FDIC then defaults. Even then, CLC would
        need to demonstrate the legitimacy of the liens in the face of the FDIC’s fraud
        allegations – something Erwin acknowledged during oral argument. Given the
        uncertain procedural posture of the security-interest claim, the contingent nature
        of the remedy, and the sparse briefing of these issues, we declined to address any
        remaining statutory or D’Oench issues at this time.
Id. at 333-34 (emphasis added).

                                                 5
        As to the second issue, CLC’s challenge of this Court’s discovery sanction of striking the

1989 retainer agreement, the Sixth Circuit concluded that issue was moot and did not address it.

        As to the third issue, CLC challenged this Court’s conclusion that CLC’s security

interests were granted in contemplation of the bank’s insolvency. In the facts section of the

opinion, the Sixth Circuit noted that CLC claimed that “five days before the FDIC takeover, the

bank granted it security interests in two bank properties” but “[i]nexplicably, CLC waited until

late January 2010 to record the attorney liens for these security interests.” Id. at 326. The Sixth

Circuit concluded that this was an issue for the factfinder to determine, stating:

                 Finally, we address the district court’s alternative conclusion holding the
        attorney liens unenforceable under 12 U.S.C. § 1823(e)(12) because they “were
        taken in contemplation of the Bank’s insolvency.” The court premised its ruling
        on two facts: (I) Erwin’s alleged execution of the security interests five days
        before the bank was put into receivership, and (ii) the bank’s understanding that
        CLC would defer collecting fees until the bank’s financial condition improved.
        The FDIC’s briefing adds nothing to this account, other than its assertion that Erin
        may have backdated the lien documents. A reasonable factfinder may well agree
        that this sequence of events demonstrates that the bank executed the security
        interests in expectation of its demise. But, in the absence of additional evidence
        demonstrating the parties’ actual or constructive knowledge of the bank’s
        financial situation, the temporal proximity of the security interests to the FDIC
        takeover does not suffice for ruling on this issue as a matter of law. Cf. Pearson
        v. Durell, 77 F.2d 465, 566-68 (6th Cir. 1935) (granting judgment to bank’s
        receiver, where the record established that a bank director retrieved funds from
        the failing bank the day before its liquidation, at a time when the bank “had
        neither the money nor any assets on which it could obtain money to meet its
        obligations.”).

Id. at 334.

        The Sixth Circuit reversed the judgment and remanded “for further proceedings

consistent with this opinion.” Id.

        At a Status Conference held after the mandate issued, Counsel for both parties inquired

about filing additional dispositive motions. Due to the very late stage of this litigation, the Court

                                                  6
issued an order on June 30, 2015, providing that any party who wishes to file a dispositive

motion must file a motion seeking leave to do so. Soon after, both parties sought leave to file

untimely dispositive motions. This Court denied leave to file both motions.

       Thereafter, the parties agreed to a Joint Final Pretrial Order (Docket Entry No. 215).

After submitting the Joint Final Pretrial Order, the parties then filed a number of motions in

limine, that were decided by the Court. The parties also filed their trial materials, including

trial briefs, proposed voir dire, and proposed jury instructions. A jury trial was scheduled to

begin on Tuesday, March 15, 2016.

       On March 3, 2016, the FDIC filed “FDIC-R’s Motion to Dismiss Case Pursuant to Fed.

R. Civ. P. 12(b)(1) and (h)(3).” (Docket Entry No. 248). In this motion, the FDIC asserted that

on March 3, 2016, the FDIC “tendered to the Plaintiff a receiver’s certificate” in the amount of

$176,750. The FDIC asserted that this Court should dismiss this case because the FDIC has

provided Commercial Law with all the relief that Commercial Law could obtain in this action.

On March 14, 2016, this Court held a Mandatory Trial Conference with the parties.

       Later that same day, the Court issued a Judgment in favor of Commercial Law that stated

as follows:

       As stipulated by the parties on the record this date, the Court hereby enters
       Judgment in favor of Plaintiff Commercial Law Corporation, P.C. and against the
       Federal Deposit Insurance Corporation, as Receiver for Home Federal Savings
       Bank, in the amount of $176,750.00, with any interest, costs, and attorney fees to
       be determined by the Court.
(D.E. No. 253). A footnote to it stated “[a]s set forth on the record this date, the Court notes that

the FDIC contends that the Judgment is satisfied by tendering a receiver’s certificate in the

amount of $176,750.00 to Plaintiff. Plaintiff disagrees. The parties also dispute whether



                                                  7
Plaintiff may recover any interest, costs, or attorney fees under applicable law.” The Court

included that footnote in order to note the parties’ respective positions, and allow the parties to

file whatever motions they deemed appropriate as to those issues.

       Thereafter, Commercial Law filed two different motions: 1) a Motion for Leave to

Recover Attorney Fees, Interest and Have Costs Taxed to Defendant FDIC (D.E. No. 254); and

2) Commercial Law’s Motion For Review Of Costs Denied By Clerk (D.E. No. 258).

       On July 28, 2016, this Court issued an Opinion & Order (D.E. No. 262) wherein it denied

CLC’s request for attorney fees, but awarded CLC costs. CLC appealed.

       In a decision issued on November 6, 2017, the Sixth Circuit noted that CLC had raised

“an array of arguments” on appeal. Commercial Law Corp. v. F.D.I.C., 716 F. App’x 383, 385

(6th Cir. 2017). But, once again, it did not address them all.

       The Sixth Circuit first noted that CLC argued that the “receiver’s certificate” it got from

the FDIC did not satisfy the judgment but, because “CLC did not press this argument to

resolution in the district court,” it concluded that the issue was “not properly before us.” Id. 385-

86. Nevertheless, the court explained:

       The FDIC had transferred HFSB’s assets to a third party, Liberty Bank and Trust
       Co., and rejected CLC’s claim that it had a valid lien on HFSB, meaning that it
       deemed CLC an unsecured creditor. In short, CLC has not been paid and if it is
       actually an unsecured creditor it likely will not be paid. When a receiver issues a
       “receiver’s certificate” to an unsecured creditor, it entitles that creditor to share in
       the available fund pro rata with all other unsecured claims. If FDIC is correct and
       CLC is an unsecured creditor, the “receiver’s certificate” would satisfy the
       judgment even though CLC will likely not receive any of the $176,750 judgment.
       CLC, however, contends that it is a secured creditor and, because receivers may
       not issue “receiver’s certificates” to secured creditors, the “receiver’s certificate”
       issued here does not satisfy the judgment.

Id. at 385-86.


                                                  8
       The Sixth Circuit then proceeded to address this Court’s denial of requested attorney fees

to CLC, affirmed this Court’s rulings, and affirmed the judgment of the district court. Id. at 387.

The court did note that there was a clerical error as to the amount of costs, in that CLC was

entitled to $30 more than reflected in total of costs awarded. It suggested the CLC file a motion

to correct the amount of costs, pursuant to Fed. R. Civ. P. 60(b).

       The mandate issued on February 14, 2018. Thereafter, the parties agreed to the entry of

an Amended Judgment that included the correct amount of costs.

       On May 29, 2018, CLC filed the pending “Motion for Enforcement of its Amended

Judgment Against Its Secured Interests On Property Of Home Federal Savings Bank Held In

Receivership By Defendant FDIC.” (D.E. No. 274). In it, CLC makes a variety of arguments.

In sum, CLC asserts that it is a secured creditor, by virtue of the liens, and that the FDIC cannot

satisfy the judgment it received in this action by tendering a receiver’s certificate. CLC asks the

Court to “allow it to enforce its judgment against secured interest granted by Home Federal

Savings Bank and its successor FDIC.” (Pl.’s Br. at 1).

       In response, the FDIC asserts that the motion should be denied for three reasons: 1)

“CLC’s judgment has already been paid, in full,” through the FDIC’s issuance of receiver

certificates, and thus no collection remedies are available; 2) the liens no longer exist and the

attorney lien claim is now moot; and 3) even if the receiver’s certificate did not constitute

payment, and the liens still exist, CLC still could not enforce the liens because CLC “has not and

cannot prove the liens are valid, as expressly required by the Sixth Circuit’s mandate in this

case.” (Def.’s Br. at 2). As to that third argument, the FDIC’s brief further states that “the Sixth

Circuit was clear that (1) enforcement of the liens would only be available if and when CLC


                                                  9
obtained a judgment and the FDIC-R failed to pay such judgment; and (2) even in that situation,

CLC would need to first demonstrate the validity of the liens.” (Id. at 12-13).

                                            ANALYSIS

       The bulk of CLC’s motion is devoted to its position that: 1) CLC has a secured claim, not

an unsecured claim, and therefore the FDIC cannot satisfy the judgment in this case via a

receiver’s certificate; and 2) it should be permitted to enforce its security interest in the two

properties.

       In ruling on the first appeal, the Sixth Circuit stated that CLC’s disputed liens “constitute

a contingent remedy” that would be available “only if:” 1) “CLC prevails on the merits of its

fees claim” and 2) “the FDIC then defaults.” Commercial Law Corp., 777 F.3d at 333.

Moreover, “[e]ven then, CLC would need to demonstrate the legitimacy of the liens” especially

in light of the fraud allegations made by the FDIC. Id.

       Following that first appeal, the FDIC and CLC stipulated to the entry of a judgment in

this action in favor of CLC in the amount of $176,500.00. That is the total amount of alleged

unpaid attorney fees that CLC sought in this case. Thus, CLC prevailed on its fees claim.

       The next issue to determine is whether the FDIC defaulted, such that CLC could seek to

pursue the contingent remedy of enforcing the disputed liens in this case.

       It appears undisputed that: 1) if CLC is an unsecured creditor, the “receiver’s certificate”

tendered by the FDIC to CLC would satisfy the judgment in this action, even though as a

practical matter it would likely receive no actual monetary payment; and 2) if CLC is a secured

creditor, the judgment cannot be satisfied by a receiver’s certificate. See Commercial Law

Corp., 716 F. App’x at 385; see also FDIC’s Br. (arguing repeatedly that the issuance of


                                                  10
receiver’s certificate is considered full payment for an unsecured claim).

       Thus, the issue becomes whether CLC’s claim for unpaid attorneys’ fees is a secured

claim, by virtue of having been granted valid liens to the two properties owned by the bank. But,

in light of the Sixth Circuit’s reversal of this Court’s grant of summary judgment, the issue of the

validity of the liens is an open question in this case.

       This Court’s prior Opinion & Order that granted summary judgment in favor of the FDIC

concluded that CLC’s lien claim failed because the liens were taken in contemplation of the

bank’s insolvency, in violation of 12 U.S.C. § 1821(e)(12). (See 2/4/14 Opinion & Order at 20-

21). This Court further expressed that another basis for invalidating the liens may exist. (Id. at

22) (stating that “[b]ased on the evidence presented to date, Mr. Erwin may well have

fraudulently created and back-dated the lien documents at issue,” but concluding “that it would

not be appropriate to make a ruling on th[at] issue without holding an evidentiary hearing or

bench trial on the issue.”). On appeal, however, the Sixth Circuit concluded the issue should be

decided by the factfinder. See Commercial Law Corp., 777 F.3d at 334.

       Accordingly, the Court concludes that the most efficient way of resolving this

longstanding and contentious case would be for the Court to determine the validity of the alleged

liens at an evidentiary hearing or bench trial. After doing so, and issuing its ruling, the Court can

proceed to determine any remaining issues in this case.

       Accordingly, the Court ORDERS that CLC’s pending motion IS GRANTED only to the

extent that the Court shall hold an evidentiary hearing/bench trial, in order to determine the

validity of the alleged liens. IT IS FURTHER ORDERED that:

       1)      The Court shall hold the evidentiary hearing/bench trial on December 3, 2018,


                                                  11
               beginning at 2:00 p.m., and continuing thereafter as needed;

       2)      No later than November 15, 2018, each party shall file a Witness List,

               identifying all witnesses that may be called to testify at the evidentiary hearing,

               along with a description of the expected testimony from each witness, and an

               estimate as to the amount of time for the testimony of each witness;

       3)      No later than November 15, 2018, each party shall file an Exhibit List, that

               identifies all proposed exhibits that may be introduced into evidence at the

               evidentiary hearing. Plaintiff shall label its proposed exhibits with sequential

               letters and Defendant shall label its proposed exhibits with sequential numbers;

       4)      No later than November 16, 2018, each party shall deliver to chambers two (2)

               copies of a binder that contains all of its proposed exhibits; and

       5)      No later than November 15, 2018, each party shall file Proposed Findings of

               Fact and Conclusions of Law.

       IT IS FURTHER ORDERED that the Court DENIES all remaining issues raised in

CLC’s motion WITHOUT PREJUDICE. After the Court issues its ruling regarding the

validity of the liens, the Court will hold a Status Conference, in order to determine an

appropriate schedule for determining any remaining issues in this case.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: October 29, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record on


                                                12
October 29, 2018, by electronic and/or ordinary mail.

                             s/Jennifer McCoy
                             Case Manager




                                               13
